Citation Nr: 0945548	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as due to herbicide exposure.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and did not make any 
visits to Vietnam during his period of active service.

2.  The Veteran's diabetes mellitus is not related to his 
military service.


CONCLUSION OF LAW

The Veteran's diabetes mellitus type II is not the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty in the U. S. Navy from 
February 1969 to September 1970.  His DD 214 reflects that he 
was awarded the Vietnam Service Medal and Vietnam Campaign 
Medal during his military service.

The Veteran's service treatment records (STRs) are negative 
for any evidence of diabetes mellitus during service.  His 
entrance and separation physical examinations are negative 
for any findings of diabetes.  His treatment records do not 
reflect any indication of symptoms or diagnosis of diabetes 
during service.

The Veteran submitted his initial claim for VA disability 
compensation benefits in January 2005.  He claimed herbicide 
exposure during his service.  The Veteran included a 
description of his theories of exposure.  He said he served 
aboard the USS Paricutin (AE-18) and that his ship sometimes 
sailed within a mile of the coast of South Vietnam.  He also 
noted that his ship was an ammunition supply ship and that it 
might have also carried herbicides.  

The RO wrote to the Veteran to request specific information 
regarding his claimed herbicide exposure in January 2005.  
The Veteran responded by submitting a statement from A. 
Weiner, M.D., dated in September 2002.  Dr. Weiner noted that 
the Veteran was diagnosed with diabetes mellitus in 1999.  He 
provided information regarding the Veteran's treatment.  
Dr. Weiner did not address any etiology for the Veteran's 
diabetes mellitus.  The Veteran later submitted a second 
statement from Dr. Weiner, dated in May 2005 that provided 
essentially the same information.

The RO developed information regarding the service history of 
the Veteran's ship, USS Paricutin.  The information related 
that the ship was an ammunition transport ship that performed 
service in support of operations in Vietnam.  Her role was to 
supply ships with ammunition.

The Veteran's claim was denied in March 2005.  The denial was 
based on the fact that the Veteran did not serve in Vietnam.  
His service was onboard a ship, offshore from Vietnam.  The 
RO also noted that the history for the USS Paricutin did not 
reflect evidence that it was ever used to transport 
herbicides to Vietnam.  Thus, in the absence of the Veteran 
having actually been in Vietnam, presumptive service 
connection for his diabetes mellitus was not in order.

The Veteran submitted his notice of disagreement (NOD) in 
February 2006.  The Veteran admitted that he was never in-
country in Vietnam.  He noted that on his deployments he 
received combat and/or hazardous duty pay and that he was in 
a tax-free zone.  He stated that his ship sailed up and down 
the coast and resupplied ships as needed.  He spoke of one 
replenishment evolution where his ship was with another ship 
to unload a "special weapon."  He questioned what the 
special weapon may have been.  He submitted the second letter 
from Dr. Weiner as evidence of his worsening condition.

The RO issued the Veteran a statement of the case (SOC) in 
July 2006.  The SOC affirmed the prior denial as well as 
denying the claim on the basis that his diabetes mellitus was 
not manifest to a compensable degree within one year after 
service.  The Veteran perfected his appeal in August 2006.  
He referenced a specific section of regulations cited by the 
RO as proof as to why he was entitled to presumptive service 
connection for his diabetes mellitus.  The Veteran referred 
to 38 C.F.R. § 3.307(a)(6)(iii).  He believed the reference 
to service offshore supported his claim.

The RO wrote to the Veteran to inform him that his case may 
be affected by a recent case decided by the Court of Appeals 
for Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. 
App. 256 (2006) (Haas I).  The Court has extended coverage 
for presumptive service connection for herbicide-related 
diseases to personnel serving on ships offshore of Vietnam 
without the requirement to actually have been on the ground 
in Vietnam.

The Veteran responded to the RO's letter in March 2007.  He 
stated that his claim was explained by his service as a 
"blue water veteran."  

The Veteran submitted a statement in November 2007.  He 
provided several contentions regarding his possible herbicide 
exposure while on his ship.  He theorized he could have been 
exposed through seawater that was evaporated for use on his 
ship or by water transfers from other ships that had gotten 
their water from the mainland.  He did not provide any 
evidence to support his theories.  He asked that he be kept 
informed in regard to the outcome of the Haas case.

The Veteran wrote to Senator Kerry for assistance in November 
2008.  The Veteran described himself as a "blue water" 
sailor that was seeking service connection for his diabetes.  
He noted that his case was affected by the Haas I decision.

A Report of Contact, dated December 5, 2008, noted that 
Senator Kerry's office was informed of the status of the Haas 
I case.  It was noted that if the Veteran had any evidence of 
his having "one foot in country" he should provide that 
evidence.  

The RO issued a supplemental statement of the case (SSOC) in 
April 2009.  The SSOC informed the Veteran of the decision by 
the United States Court of Appeals of the Federal Circuit in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
129 S.Ct. 1002, 173 L.Ed  2d 315 (2009) (Haas II).  The 
Federal Circuit had reversed the Court's holding regarding 
the interpretation of 38 C.F.R. § 3.307(a)(6)(iii).  Their 
decision supported VA's interpretation that the regulation 
required an actual presence in Vietnam to be afforded the 
presumption of exposure and service connection.  The SSOC 
also noted that there was no evidence of diabetes mellitus 
during service.  The Veteran's claim was denied as he had no 
service in Vietnam and there was no evidence of diabetes 
mellitus during service.  

The Veteran testified at a Travel Board hearing in October 
2009.  He confirmed that he was first diagnosed with diabetes 
mellitus type II in 1999.  He said he was stationed on the 
USS Paricutin and sailed offshore of Vietnam during 1969 and 
1970.  The Veteran said that he "never set boots on the 
ground."  (Transcript p. 4).  He said that is why his claim 
had been denied.  The Veteran testified about alternative 
means of exposure he believed were possible even though he 
served on a ship offshore.  He again spoke of desalinization 
of water by the ship and the possibility of herbicide clouds 
floating out to sea.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The rating criteria for diabetes mellitus is listed under 
Diagnostic Code 7913, 38 C.F.R. § 4.119 (2009).  Under 
Diagnostic Code 7913 a 10 percent, or compensable rating, is 
assigned where the diabetes is manageable by a restricted 
diet.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, pertinent regulations provide that certain 
diseases associated with exposure to herbicide agents may be 
presumed to have been incurred in service even though there 
is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2009) are met.  See 
38 C.F.R. § 3.309(e) (2009); see also 38 U.S.C.A. § 1116 
(West 2002).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during a 
period from January 9, 1962, to May 7, 1975.  The diseases 
for which service connection may be presumed to be due to an 
association with herbicide agents include diabetes mellitus, 
type II.  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2009).  A veteran who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2009).  

The regulation further provided that "'Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.'"  
Id.  

In this case the evidence does not show any indication of 
diabetes mellitus type II during service or during the one-
year presumptive period after the Veteran's discharge in 
September 1970.  The Veteran has theorized that he may have 
been exposed to herbicides from his ship's water supply or 
possibly from herbicides drifting over the ship from shore.  
He has not cited to any evidence to support these theories.  
He has not claimed that he witnessed any clouds of herbicides 
or felt them.  He has only stated that such an event was 
possible.  The Board finds that there is no basis to accord 
any credibility to the Veteran's contentions in the absence 
of any type of evidence in support of those contentions.  
Further, the Veteran, through his own statements and evidence 
submitted by him, established that his diabetes was not 
diagnosed until 1999.  He has not alleged any manifestations 
of the disease in service or the one-year period after 
service.  Nor is there competent evidence of such.

The Veteran has not asserted that his diabetes had its onset 
during service, rather, he is asserting that he is entitled 
to service connection on a presumptive basis based on his 
service offshore from Vietnam.  He has repeatedly made this 
argument through his several written statements as well as 
through his testimony at his Travel Board hearing in October 
2009.

Unfortunately for the Veteran, he cannot be granted service 
connection for his claimed diabetes mellitus on the basis of 
a presumption of exposure to herbicides.  The regulations, 
and the interpretation of those regulations, are unequivocal 
that a presence in Vietnam is required to be afforded 
presumptive exposure and service connection.  See Haas II, 
525 F.3d at 1185, 1197.  

The Veteran has admitted that he never served in Vietnam nor 
did he visit Vietnam.  In the absence of evidence to 
demonstrate his presence in Vietnam, for any reason, for any 
period of time, he cannot be afforded presumptive service 
connection.

In light of the evidence of record, there is no basis to 
establish entitlement to service connection for diabetes 
mellitus type II, on a direct basis related to service, 
within the one-year presumptive period after service, or as a 
result of presumptive exposure to herbicides while serving in 
Vietnam.  The Veteran's claim for service connection is 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for diabetes mellitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in January 2005.  The RO 
wrote to him that same month.  The Veteran was advised of the 
evidence required to substantiate his claim for service 
connection.  He was also provided with specific information 
as to how to establish entitlement to service connection on a 
presumptive basis through service in Vietnam.  He was further 
advised of the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  

His claim was denied in March 2005.  The Veteran's NOD was 
received in February 2006.  The Veteran provided specific 
argument as to how he believed the evidence of record 
supported his claim for service connection based on his 
alleged exposure to herbicides during service.  

The Veteran was notified of a delay in the adjudication of 
his claim as a result of an appeal of Haas I.  He provided 
several statements wherein he repeated his contention that he 
was entitled to presumptive service connection for diabetes 
as a result of his service offshore of Vietnam.

Subsequent to the decision in Haas II, the RO re-adjudicated 
the Veteran's claim in April 2009.  The claim remained 
denied.  The Veteran was issued a SSOC that explained the 
basis for the continued denial of his claim.

The Veteran was not provided the notice as addressed by the 
Court in Dingess.  As the Veteran's claim for service 
connection is denied, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the 
outset, he demonstrated actual knowledge of what was required 
to establish service connection as evidenced by his 
statements and the submission of evidence he believed 
supported his claim.  He focused on service connection on a 
presumptive basis as a result of his alleged herbicide 
exposure.  There is no evidence of prejudice to the Veteran 
based on any notice deficiency and he has not alleged any 
prejudice.  Thus, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, two statements from his private 
physician, and testimony at a Travel Board hearing.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
Veteran's STRs do not demonstrate symptoms, treatment, or 
diagnosis of diabetes in service.  The evidence establishes 
that the disease was diagnosed in 1999, over 29 years after 
service.  The Veteran alleges that his diabetes mellitus is 
due solely to his exposure to herbicides while serving on a 
ship offshore from Vietnam.  His area of military service 
does not entitle him to such a presumption.  None of the 
medical evidence obtained makes any reference linking any 
current diagnosis to the Veteran's military service.  See 
generally Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
June 2006).  Thus, there is no requirement to obtain a VA 
medical examination in this case.  See McLendon, 20 Vet. App. 
at 85-86; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


